Name: Commission Regulation (EEC) No 3274/85 of 22 November 1985 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 85 Official Journal of the European Communities No L 314/5 COMMISSION REGULATION (EEC) No 3274/85 of 22 November 1985 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency Member States (8), as last amended by Regulation (EEC) No 855/84 (9), and in particular Article 2b thereof, the central rates and the market rates are, with effect from the 1984/85 marketing year, to be adjusted by a corrective factor ; whereas following the realignment of central rates under the European monetary system effective from 22 July 1985 this corrective factor was, by Article 1 of Commission Regulation (EEC) No 2055/85 (l0), set at 1,035239 , HAS ADOPTED THIS REGULATION : Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : Bfr/Lfr 1 = 0,0215462 ECU ; (b) for the Danish krone : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), Having regard to Council Regulation No 1 29 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries ^, as last amended by Regulation (EEC) No 2135/84 (*), and in particular la (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert the free-at ­ frontier prices for imported liqueur wines into national currency ; whereas the special rates applicable at present were fixed by Commission Regulation (EEC) No 2474/85 O ; Whereas Article la (3) (c) of Regulation (EEC) No 1393/76 provides that the special rate for a currency other than those maintained at any given moment within a maximum spread of 2,25 % is to be revised when, for a period of 20 working days, its conversion rate moves away by an average of not less than 10 % from the special rate previously fixed for the currency in question ; whereas that condition has been fulfilled for the Greek drachma ; whereas application of these provisions makes it necessary to alter the special rate for the Greek drachma ; Whereas under Council Regulation (EEC) No 974/71 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuations for the currencies of certain Dkr 1 = 0,118835 ECU ; (c) for the German mark : DM 1 = 0,431540 ECU ; (d) for the French franc : FF 1 = 0,140728 ECU ; (e) for the pound sterling : £ 1 = 1,72914 ECU ; (f) for the Irish pound : £ Irl 1 = 1,33314 ECU ; (g) for the Italian lira : Lit 100 = 0,0641697 ECU, (h) for the Dutch guilder : F1 1 = 0,383001 ECU, (i) for the Greek drachma : Dr 100 = 0,736007 ECU. Article 2 Regulation (EEC) No 2474/85 is hereby repealed. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 54, 5. 3 . 1979, p. 1 . (4 OJ No L 89, 29 . 3 . 1985, p. 1 . (3) OJ No 106, 30. 10 . 1962, p . 2553/62. (4) OJ No L 263, 19 . 9 . 1973, p. 1 . 0 OJ No L 157, 18 . 6 . 1976, p. 20 . ( «) OJ No L 196, 26. 7. 1984, p. 21 . 0 OJ No L 234, 31 . 8 . 1985, p. 78 . (8) OJ No L 106, 12. 5 . 1971 , p. 1 . 0 OJ No L 90, 1 . 4. 1984, p . 1 . 10) OJ No L 193, 25 . 7. 1985, p. 33. No L 314/6 Official Journal of the European Communities 23 . 11 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 November 1985 . For the Commission Frans ANDRIESSEN Vice-President